Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Applicant’s preliminary amendment, filed July 26, 2020, is acknowledged.  Claims 1, 3-5, 7-13, 16, 17, 20-21, 25, 27, 30 and 32 are pending in the instant application. 

Priority
	This application is a 371 of PCT/US2020/022026 filed on March 11, 2020, which claims priority to US provisional application 62/817,234 filed on March 12, 2019 and US provisional application 62/914,083 filed on October 11, 2019. 
	 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c). 

Restriction/Election
Restriction is required under 35 U.S.C. 121 and 372.  
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claims 1, 3-5, 7-13, 16-17, and 20-21, drawn to a method of producing phospholipid by inoculating and culturing yeast, classified in C12P 7/6481. 
Group II. Claims 25 and 27, drawn to a yeast culture comprising phospholipid-producing yeast, nutrient medium and a high concentration of phospholipid, classified in C12N 1/16. 
Group III. Claims 30 and 32, drawn to an anti-aging composition comprising a phospholipid, classified in A61Q 19/00. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared technical feature among Groups I and II is a phospholipid-producing yeast Wickerhamomyces anomalus. Because Group III lacks the use of a phospholipid-producing yeast Wickerhamomyces anomalus, this group lacks unity of invention a priori. Groups I and II lack unity of invention because even though the inventions of these groups require the common technical feature of a phospholipid-producing yeast Wickerhamomyces anomalus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US patent 7842852 to Cirpus et al. (PTO-892). 
Cirpus teaches a method of increasing the content of polyunsaturated long-chained fatty acids in transgenic organisms (title, abstract). The method includes producing oils or lipids having a high content of unsaturated fatty acids in an organism, and then isolating the oils or lipids from the transgenic organism (description, column 6, lines 14-34). Cirpus teaches that the microorganism can be a yeast (description, column 53, Example 5). Cirpus further teaches that the species of yeast can be Hansenula anomala or Pichia anomala (description, column 16, lines 35-45). It is noted that Wickerhamomyces anomalus is the name of the reclassified species formerly known as Pichia anomala and Hansenula anomala. Therefore, a phospholipid-producing yeast Wickerhamomyces anomalus is not a special technical feature that defines a contribution over the prior art. Thus, the claimed inventions of Group I and Group II lack unity of invention a posteriori. 

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/DEEPA MISHRA/Examiner, Art Unit 1657